Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated September 5, 2014 (including amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of Targacept, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:September 5, 2014 BIOTECHNOLOGY VALUE FUND, L.P. INVESTMENT 10, L.L.C. By: BVF Partners L.P., its general partner By: BVF Partners L.P., its investment adviser By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert By: /s/ Mark N. Lampert Mark N. Lampert Mark N. Lampert President President BIOTECHNOLOGY VALUE FUND II, L.P. MSI BVF SPV, LLC By: BVF Partners L.P., its general partner By: BVF Partners L.P., its investment adviser By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert By: /s/ Mark N. Lampert Mark N. Lampert Mark N. Lampert President President BVF INC. BVF PARTNERS L.P. By: /s/ Mark N. Lampert Mark N. Lampert By: BVF Inc., its general partner President By: /s/ Mark N. Lampert Mark N. Lampert /s/ Mark N. Lampert President MARK N. LAMPERT BVF INVESTMENTS, L.L.C. By: BVF Partners L.P., its manager By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President
